Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143717                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                   SC: 143717                             Brian K. Zahra,
  In re FURCRON, Minor.                                            COA: 300717                                       Justices
                                                                   St. Joseph CC Family Division:
                                                                   2009-000428-NA
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 7, 2011                     _________________________________________
           y1004                                                              Clerk